NO








NO. 12-04-00113-CV
 
                 IN
THE COURT OF APPEALS
 
      TWELFTH COURT OF
APPEALS DISTRICT
 
                           TYLER, TEXAS
 
 
                                                                             '     APPEAL FROM THE 321ST
 
IN THE
INTEREST OF 
M.D.T. AND H.J.T.,                                          '     JUDICIAL DISTRICT COURT OF
MINOR
CHILDREN
 
                                                                             '     SMITH COUNTY, TEXAS
 


                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
Appellant has filed a motion to dismiss, and all other parties to the
appeal have been given Notice of the filing of this motion.  The motion has been signed by Appellant=s attorney and represents that the parties have reached an agreement
that disposes of all issues presented for appeal.  Because Appellant has met
the requirements of Tex. R. App. P. 42.1(a)(2),
the motion is granted, and the appeal is dismissed.   
Opinion delivered
May 5, 2004.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
                                                                              
 
 
 
 
 
 
                                                                     (PUBLISH)